Order                                                            Michigan Supreme Court
                                                                       Lansing, Michigan

  September 29, 2017                                                    Stephen J. Markman,
                                                                                   Chief Justice

                                                                              Brian K. Zahra
                                                                      Bridget M. McCormack
  153980-1                                                                  David F. Viviano
                                                                        Richard H. Bernstein
                                                                               Joan L. Larsen
                                                                            Kurtis T. Wilder,
                                                                                        Justices
  _________________________________________
  In re Estate of JAMES ERWIN, SR.
  _________________________________________

  BEATRICE KING, Individually and as Personal
  Representative for the Estate of JAMES ERWIN,
  SR.,
               Appellant,
  v                                               SC: 153980
                                                  COA: 323387
                                                  Saginaw PC: 13-130558-DE
  JACQUELINE E. NASH, BILLY J. ERWIN,
  DEMARKIUS ERWIN, MAGGIE ERWIN, and
  STACY ERWIN OAKES,
           Appellees.

  _________________________________________/
  In re Estate of JAMES ERWIN, SR.
  _________________________________________

  BEATRICE KING,
            Appellant,
  v                                               SC: 153981
                                                  COA: 329264
                                                  Saginaw PC: 13-130558-DE
  JACQUELINE E. NASH, BILLY J. ERWIN,
  DEMARKIUS ERWIN, MAGGIE ERWIN,
  STACY ERWIN OAKES, and DOUGLAS
  TAYLOR,
           Appellees.

  _________________________________________/
                                                                                                              2


       On order of the Court, the application for leave to appeal the May 10, 2016
judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
address: (1) whether the “willfully absent” provision in MCL 700.2801(2)(e)(i) is
defined exclusively by physical separation, or whether it includes consideration of the
emotional bonds and connections between spouses, compare In re Estate of Erwin,
unpublished opinion per curiam of the Court of Appeals, issued May 10, 2016 (Docket
Nos. 323387, 329264), at 5, with In re Peterson Estate, 315 Mich. App. 423, 432 (2016);
and (2) whether MCL 700.2801(2)(e)(i) requires proof that a spouse intends to abandon
his or her marital rights, compare Matter of Estate of Harris, 151 Mich. App. 780, 786
(1986), with In re Peterson Estate, 315 Mich. App. at 433.

      The time allowed for oral argument shall be 20 minutes for each side. MCR
7.314(B)(1).

      Persons or groups interested in the determination of the issues presented in this
case may move the Court for permission to file briefs amicus curiae.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        September 29, 2017
       s0926
                                                                            Clerk